Order entered June 10, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-22-00554-CV

                    IN RE AURELIA HEPPNER, Relator

         Original Proceeding from the 330th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DF-17-21273

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.

     Having denied the petition, we also DENY relator’s motion to stay as moot.

                                         /Bill Pedersen, III/
                                         BILL PEDERSEN, III
                                         JUSTICE